                      Case 1:18-cv-11819-RA Document 50
                                                     49 Filed 10/27/20
                                                              10/26/20 Page 1 of 2




JAMES E. JOHNSON                              THE CITY OF NEW YORK                           NICOLETTE PELLEGRINO
Corporation Counsel                                                                           Assistant Corporation Counsel
                                             LAW DEPARTMENT                                           Phone: (212) 356-2338
                                                                                                        Fax: (212) 356-3509
                                                 100 CHURCH STREET                             Email: npellegr@law.nyc.gov
                                                 NEW YORK, NY 10007


                                                                             October 26, 2020
        VIA E.C.F.
        Honorable Ronnie Abrams
        United States District Judge
        United States District Court
        Southern District of New York
        40 Foley Square
        New York, New York 10007

                 RE:     Brian Coleman v. City of New York, et al.,
                         18-CV-11819 (RA)
        Your Honor:

                         I am an Assistant Corporation Counsel in the Special Federal Litigation Division
        of the New York City Law Department and the attorney representing the City of New York and
        New York City Police Department Sergeant Johanny Beissel (collectively, “Defendants”) in the
        above referenced matter. The parties write in accordance with the Court’s October 19, 2020
        Order to update the Court as to the status of the case and respectfully request an additional two
        month stay of discovery in this action, from October 26, 2020, through December 26, 2020. This
        is the parties’ second request for a stay of discovery in this case.

                        By way of relevant background, on March 17, 2020, the parties submitted a joint
        application to stay this matter until October 16, 2020. (See Dkt. No. 43.) Specifically, the parties
        noted that due to the ongoing Coronavirus Pandemic, both parties were considered high risk and
        susceptible for transmission of the virus and that Sgt. Beissel had a planned leave of absence
        starting on April 15, 2020, for approximately five months. (See id.) On March 18, 2020, the
        Court granted the parties’ request. (See Dkt. No. 44.)

                       On October 19, 2020, the Court noted that the stay of this case was lifted and
        directed the parties to “submit a joint letter updating the Court as to the status of the case and
        proposing next steps in this action” by October 26, 2020. (See Dkt. No. 48.)

                        Most recently, the parties’ counsel have conferred via telephone to discuss the
        outstanding discovery in this matter and revisit settlement discussions. The parties agree that
        both Plaintiff and Sgt. Beissel must be deposed, that the depositions can take place virtually in
        light of the Coronavirus Pandemic, and that there are a few other outstanding discovery matters,
        which the parties are committed to addressing in a timely matter. However, Sgt. Beissel’s
        anticipated leave has been extended and she does not anticipate returning until at least March
          Case 1:18-cv-11819-RA Document 50
                                         49 Filed 10/27/20
                                                  10/26/20 Page 2 of 2




2021. Thus, the undersigned is looking into alternatives concerning whether Sgt. Beissel has the
ability to partake in deposition preparation and be deposed while she is on leave.

               Accordingly, due to these circumstances, the parties respectfully request an
additional two month stay of discovery in this action, from October 26, 2020, through December
26, 2020. Of note, the parties remain committed to addressing the other discovery matters, not
including depositions, during this requested stay.

              The parties thank the Court for its consideration.
                                                    Respectfully submitted,

                                                       /s/ Nicolette Pellegrino         .
                                                    Nicolette Pellegrino
                                                    Assistant Corporation Counsel
                                                    Special Federal Litigation Division

CC:    VIA E.C.F.
       Gregory William Zenon, Esq.
       Attorney for Plaintiff


                                                   Application granted.

                                                                           SO ORDERED.



                                                              ________________________
                                                                     Hon. Ronnie Abrams
                                                                        October 27, 2020




                                               2
